Title: From George Washington to Colonel Thomas Clark, 19 November 1779
From: Washington, George
To: Clark, Thomas


        
          [West Point, 19 Nov. 1779]
        
        The Honble the Congress having by their Resolve of the 11th Instant directed that the two Regiments of North Carolina at

present under your command should proceed to South Carolina—you are hereby directed to march immediately, by the Route herein inclosed, to that State, and upon your arrival there put yourself under the command of Major General Lincoln or commanding Officer in the southern Army.
        I particularly recommend to you to endeavour to prevent desertion in your passage thro’ the State of North Carolina.
        You will I am persuaded take every measure to preserve the strictest discipline particularly in preventing the burning of inclosures or destruction of any kind of property upon your march, and make as much expedition as the nature of your service requires—having at the same time a regard to the health and wellfare of your troops.
        Should Brigadier Genl Hogun, who ⟨is⟩ directed to repair to South Carolina, overtake you on the march, you will be pleased to deliver to him the Route and foregoing instructions. Given at Head Quarters at West point this 19th day of Novem. 1779.
      